Citation Nr: 1548281	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-26 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS). 

2.  Entitlement to service connection for a disability manifested by bilateral leg pain. 

3.  Entitlement to an increased rating for residuals of an injury to Muscle Group III, currently rated as 20 percent disabling. 

4.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling. 

5.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to March 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  A transcript of this hearing is associated with the claims file. 

These claims were before the Board in June 2013.  As discussed below, the AOJ substantially complied with the Board's remand instructions as to the issues of entitlement to service connection for leg disability and increased rating for left and right knee disabilities.  The Board can proceed to adjudicate these claims.  Stegall v. West, 11 Vet. App. 268 (1998).       

The issues of entitlement to an increased rating for muscle group III, as well as entitlement to service connection for irritable bowel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's left knee disability results in pain, but does not result in flexion limited to 30 degrees or extension limited to 10 degrees; and is without instability, ankylosis, semilunar cartilage impairment, impairment of the tibia and fibula, and genu recurvatum.  

2.  The Veteran's right knee disability results in pain, but does not result in flexion limited to 30 degrees or extension limited to 10 degrees; and is without instability, ankylosis, semilunar cartilage impairment, impairment of the tibia and fibula, and genu recurvatum.  

3.  The preponderance of the evidence is against a finding that the Veteran has a disability manifested by bilateral leg pain that is related to service.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-63 (2014).

2.  The criteria for a disability rating in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-63 (2014).

3.  The criteria for a grant of service connection for a disability manifested by bilateral leg pain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2014). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  March 2006, April 2009, and July 2009 letters satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records are associated with the claims file.  The Veteran has alleged that service records from Evans Army Community Hospital from July 2001 to September 2001 are not of record.  See June 2009 statement and June 2010 VA Form 9.  However, records from Evans Army Community Hospital during this timeframe are currently associated with the claims file.  

This case was remanded in June 2013 in order to obtain outstanding VA treatment records.  The Veteran's post-service VA treatment records have been obtained and considered.  Records from the United States Postal Service are also of record.  In 2009, the Veteran identified treatment from a Purple Health Care Office and Purple Clinic.  It is unclear from the Veteran's 2009 authorization forms if this treatment is VA or private.  A May 2006 authorization form identified a "VA Purple Clinic."  Treatment records from the "Purple PCC" of the Louisville VA facility are associated with the clams file.  If such records are private, the Veteran was informed that her authorization form was invalid as the form did not contain the necessary information.  Although the Veteran submitted an additional authorization form, it does not appear that the Veteran has appropriately completed a release for this facility.  Thus, the Board finds that VA adjudication of the appeal may go forward without any such additional records.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  The Board finds that VA has sufficiently satisfied its duty to assist the Veteran in obtaining pertinent treatment records.  

The Veteran was afforded a VA examination for her bilateral knee disabilities in May 2009.  She was also afforded a December 2014 VA examination, which was considered by the RO in a February 2015 rating decision.  These examination reports are adequate to determine the severity of the Veteran's bilateral knee disabilities as the examiners reviewed pertinent medical records, conducted an appropriate evaluation of the Veteran, and recorded examination findings as to the severity of the Veteran's knee symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the examination reports and treatment records, when read together, address the Veteran's symptomatology, flare-ups, and additional limitations of motion and functional loss.  Thus, the current medical evidence provides adequate information regarding the severity of the Veteran's knee symptoms.    

The Veteran was also afforded a VA examination in February 2010 for her service connection claim for a disability manifested by bilateral leg pain.  The VA examiner reviewed the claims file, to include the service treatment records, and considered the Veteran's lay statements.  After conducting an appropriate evaluation of the Veteran, the examiner opined as to whether the Veteran has a leg disability that is related to service.  The VA examination report is adequate as the examiner reviewed the claims file, considered the Veteran's contentions, and supported his conclusion with a thorough rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

In July 2015, the Veteran's representative contended that the June 2013 Board remand instructed the RO to afford the Veteran VA examinations.  However, this is incorrect.  The Board remand directed the RO to obtain the Veteran's outstanding VA treatment records, and any additional private treatment records that the Veteran may identify.  This action has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board then requested the RO to take any additional development deemed necessary and then to submit a supplemental statement of the case.  As indicated above, the Board finds that the current VA examinations are adequate to adjudicate the Veteran's bilateral leg disability and bilateral knee disability.  Thus, a remand is not required.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ asked specific questions directed at identifying the Veteran's onset and current severity of her symptomatology.  The VLJ identified the issue to the Veteran and asked specific questions directed at identifying whether the Veteran met the necessary criteria.  Moreover, the Veteran volunteered her history of medical treatment and history of symptoms in and since service.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Increased Rating Claims for Bilateral Knee Disabilities 

Laws and Regulations 

The Veteran is service-connected for left and right retropatellar pain syndrome and currently assigned a 10 percent rating for the left and right knee under 38 C.F.R. § 4.71, diagnostic code 5099-5014.  As this disability is not specifically listed in the rating schedule, it is assigned code 5099 and rated by analogy to diagnostic code 5014, covering osteomalacia.  Diagnostic code 5014 is rated as limitation of motion as degenerative arthritis, diagnostic code 5003.   

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2014).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, DC 5003 (2014).  The knee is considered a major joint. 38 C.F.R. § 4.45(f).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257 (2014).

Dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is rated under DC 5258.  The only rating under this DC is 20 percent.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a (2014).  

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2014).

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2014).

With respect to the knee, separate ratings may be assigned for limitation of extension, limitation of flexion and for instability, if indicated by the evidence.  VAOPGCPREC 23-97 (July 1, 1997), VAOGCPREC 9-2004 (September 17, 2004).

Furthermore, in any rating claim, "staged ratings" are for consideration.   Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Facts 

By way of background, a December 2002 rating decision granted service connection for bilateral knee disabilities and assigned a 10 percent disability rating, effective March 9, 2002.  VA treatment records addressing the Veteran's bilateral knee disabilities were associated with the claims file within one year of the rating decision.  However, such records are not new and material as they do not express a meaningful difference in symptomatology.  Moreover, a December 2007 Board decision determined that the claims regarding the left and right knee disabilities were not in appellate status at that time.  See December 2007 Board decision.  Thus, the appeal period before the Board begins in March 2009, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).    

The Veteran contends that her symptomatology is more severe than currently rated. 

The May 2009 VA examination report noted that the Veteran had flexion of the left knee to 90 degrees and flexion of the right knee to 85 degrees, with normal bilateral extension.  She was able to stand for approximately one hour and walk for more than a quarter of a mile but less than one mile.  There was objective evidence of pain following repetitive motion but no additional limitations after repetitive motion.      

The Veteran's private treatment records and her United States Postal Service records reveal reports of bilateral knee pain.  A November 2014 private record noted limitations regarding range of motion.  

Her VA treatment records reveal that she received Hyalgan injections in the knees as treatment for pain.  See July 2009 and September 2010 VA treatment records.  She was noted to have full range of motion in May 2010 but reported that her knees "locked up."  Minimal effusion was noted in November 2010.  Soft knee braces were ordered in May 2011.  She was excused from work for two days in January 2012 due to joint pain, to include the knees.  She also applied for leave pursuant to the Family and Medical Leave Act in March 2014.      

Significantly, it appears that the Veteran went to the emergency room in October 2011 for a flare up of multi joints, to include the knees.  See October 2011 VA treatment record.  The treatment record noted that the Veteran had flexion of the right and left knees to 40 degrees.  

The December 2014 VA examination report revealed that she had flexion of the left knee to 115 degrees and flexion of the right knee to 120 degrees, with normal bilateral extension.  The Veteran was able to perform repetitive testing without additional functional loss.  The examiner opined that he was unable to determine the impact of the Veteran's flare-ups.  He did note that the examination was conducted during a period of flare-up but that he did not observe objective signs of pain during physical examination.      

During her hearing, she testified that she has knee pain.  She stated that with medication, she was able to exercise on an elliptical and complete tasks at work.  See March 2011 hearing transcript.    


Analysis 

The preponderance of the evidence is against a finding that the Veteran is entitled to a higher rating for right or left knee disabilities based on limitation of motion.  

As noted, the Veteran had flexion of the left knee to 90 degrees and flexion of the right knee to 85 degrees in May 2009.  The Veteran was examined in December 2014 during a reported period of flare-up.  She had flexion of the left knee to 115 degrees and flexion of the right knee to 120 degrees.  Such range of motion tests do not warrant a higher rating.  The Board is required to consider the Veteran's statements regarding functional loss and flare-ups.  An October 2011 treatment record revealed that the Veteran visited the emergency room during a period of flare-up.  She had bilateral flexion to 40 degrees.  Even considering this range of motion testing during a period of flare-up, her flexion of either knee has not been limited to 30 degrees, which is required for a higher rating.  At no point during the appeal period has the Veteran's flexion been limited to 30 degrees or less, even during her documented flare-up.  

Lay statements from the Veteran and her family report that she has current knee pain and that she receives treatment.  She also reports difficulty bending, walking, and standing for long periods of time and that she can exercise and complete certain work tasks with medication.  The Board finds that these reported symptoms are adequately considered in the currently assigned 10 percent ratings for the left and right knee disabilities.  Moreover, the December 2014 VA examiner stated that there was no objective evidence of functional loss due to flare-ups.  The evidence does not reflect functional impairment congruent with a higher rating for either the left or right knee.  Thus, the Board finds that the currently assigned 10 percent rating is appropriate, even after considering her functional limitations and flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

A separate rating for limitation of extension is not warranted.  VA examination reports have consistently reported extension to 0 degrees, and in this regard the Board notes an October 2011 VA treatment record shows bilateral extension to 180 degrees.  As this would appear to be anatomically impossible using the VA's method of measuring as set out in 38 C.F.R. § 4.71a Plate II, the Board understands it to mean there was full extension, and that the treatment provider simply transposed the starting and ending points of the measurement.  This would be consistent with the other evidence record.  Thus, the Board finds that the preponderance of the evidence is against a finding that a separate rating for left or right knee limitation of extension is warranted.  

A separate rating under diagnostic code 5257 is not warranted as the Veteran does not have recurrent subluxation or instability during the course of this appeal.  Although the Veteran wears soft knee braces, physical examinations of the Veteran revealed no instability in May 2009 and December 2014.  Moreover, a May 2009 treatment record noted a "stable" knee with no laxity.  

Although treatment records reveal intermittent reports of locking, the medical evidence of record does not indicate a history of meniscus abnormality.  See May 2009 and December 2014 VA examination reports, and January 2009 MRI report.  Thus, a rating under diagnostic code 5258 and 5259 are not warranted.  

The medical evidence is negative for a diagnosis of ankylosis or genu recurvatum, precluding a rating under diagnostic codes 5256 and 5263.  Although the Veteran reports a history of shin splints and leg pain, she does not have a current diagnosis of an impairment of the tibia or fibula.  See November 2002, February 2010, and December 2014 VA examination reports.  Thus, a rating under diagnostic code 5262 is not warranted.      

A 20 percent rating under diagnostic code 5003 requires x-ray evidence of involvement of two or more major joints.  The Veteran is currently in receipt of a 10 percent rating for his left knee disability and a 10 percent rating for his right knee disability.  As these joints are already separately rated, assigning a 20 percent rating for either knee based on this diagnostic code would constitute pyramiding.  
Staged ratings are not appropriate in the instant case as the Veteran's symptomatology has not been more severe than currently assigned.  

Additional Considerations 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran's service-connected left and right knee disabilities have been manifested by signs and symptoms such as pain and limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The Board acknowledges the Veteran's statements regarding painful motion and difficulty walking, standing, and bending.  She also stated that she has difficulty playing with her children due to pain.  However, the Board finds that the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss and limitation of motion, including her symptomatology.  Moreover, the Board acknowledges her lay statements that she has missed time from work due to knee pain and at times has been placed on light duty status.  She reported in May 2009 that she missed twelve weeks of work due to knee pain and in December 2014 she stated that she missed twelve days of work due to knee pain.  The evidence of record reveals FMLA leave due to knee pain.  Although the Veteran has missed time from work due to her knee pain, her limitation of motion, functional limitations, and functional loss due to her bilateral knee disabilities are considered in the schedular criteria.  Moreover, the evidence reveals that she has missed work on several occasions for various other non-service connected disabilities as well.  Thus, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as set out in the record.  Additionally, review of the record does not reveal an aggregate effect of the Veteran's service-connected disabilities so as to warrant an extraschedular referral.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. August 6, 2014).       

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, a claim for TDIU is not raised by the record.  Although the evidence of record reveals that she has been placed on light duty status at times, taken FMLA leave, and missed days of work, she has been able to maintain her employment at the United States Postal Service.  Although there is an indication of part-time work at some point during the appeal period, the May 2009 VA examination report indicated that she was employed on a full-time basis.  The December 2014 VA examination indicated that she was employed.  Moreover, the record reveals that she has missed work and taken periods of leave due to several non-service connected disabilities as well.  Thus, the Board finds that there is no probative evidence that the Veteran is unemployable due to her service-connected disabilities.    

Service Connection for a Disability Manifested by Bilateral Leg Pain 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The Veteran asserts that she has a bilateral leg pain disability that manifested in service.  She described severe pain in her shins during service and that she now has pain in her legs that radiate from her back.  See June 2009 VA Form 9 and October 2009 lay statement.  She also reports muscle spasms.  See March 2011 hearing transcript.  A September 2009 lay statement from her husband describes back pain that runs down the side of her legs.  The Veteran's post-service treatment records document reports of leg pain.       

Initially, it is important to note that the Veteran was denied service connection for a shin condition in December 2002 and January 2006.  She was denied service-connected for rhabdomyolysis, which is the disintegration or dissolution of muscle, in December 2007 by the Board.  Dorland's Illustrated Medical Dictionary 1637 (32nd ed. 2012).  She was denied reopening of the issue in June 2013 by the Board and in February 2015 by the RO.  She was also denied service connection for a lumbar spine disability in January 2006 and March 2006.  She was denied reopening by the Board in June 2013 and by the RO in February 2015.     

The Veteran's service treatment records do not include a clinical diagnosis of a pertinent lower extremity disability or a disability that would manifest in bilateral leg pain.  The service records include notations of a knee condition, which has been separately adjudicated by the RO.  

A November 2002 VA examination report, conducted in relation to a service connection claim for shin disability, found that x-ray evidence revealed that the Veteran had normal legs on the basis of "no osseous or articular abnormalities."  The November 2002 examiner stated that there was insufficient clinical evidence at present to warrant a diagnosis of any acute or chronic disorder or residuals thereof.  

The Veteran was afforded a VA examination in February 2010 in order to determine the nature and etiology of her reported leg pain.  She stated that in service she had sharp pains to the outer parts of her thighs when running and that she had shin splints, "twitching," and "charlie horses" in service.  She further reported that she was told to stretch for this pain and that she was given pain medication.  Her current reports of symptoms included pain, twitching, and cramping.  Upon examination, she had normal strength of the lower extremities but the sensory function test noted decreased light touch.  Radiology reports of the tibia, fibula, and femur noted her lay statements of leg and thigh pain in service but found that the Veteran currently has "normal" legs and femur based on no osseous or articular abnormalities.  The examiner noted bilateral thigh/leg pains per Veteran's history with "insufficient clinical evidence at present to warrant a diagnosis of any acute or chronic disorder or residuals thereof."  He also noted shin splints per Veteran's history with "insufficient clinical evidence at present to warrant a diagnosis of any acute or chronic disorder or residuals thereof."  The examiner cited to the normal x-ray reports in making this determination.  He also cited to a September 2004 private treatment record which noted no sonographic evidence for deep venous thrombosis of the bilateral lower extremities. 

The examiner opined that the Veteran's current leg pain is not related to any leg pain reported in service.  In support for this conclusion, the examiner highlighted an October 2009 statement by the Veteran which described sharp pain from the lower back and going down in her legs.  He highlighted that private treatment records diagnose the Veteran with low back strain and sciatica.  He states that common symptoms of low back strain include pain in the thigh and that common symptoms of sciatica include shooting pain down the back of the leg, as well as leg weakness, numbness, burning, or tingling.  He further stated that the Veteran's service treatment records do not contain any evidence of complaint, evaluation, or treatment relating to any chronic lower back condition that could cause leg pains.  

Moreover, the examiner stated that the Veteran's service treatment records were negative for evidence of treatment or diagnosis of a pertinent leg disability.  Although it appears that the RO highlighted a July 2001 service treatment record as evidence of leg pain after walking, the examiner stated that he could not find such record.  Upon the Board's review of the claims file, the July 2001 service treatment record in question refers to right lower quadrant pain while walking during the Veteran's pregnancy and does not refer to leg pain.  

The Board acknowledges the Veteran's reported history of leg pain in service and since service, as well as the treatment records which note leg pain.  See lay statements of the Veteran, family and friend; December 2006 treatment record.  However, pain alone, without a diagnosed or identifiably malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez Benitez v. West, 13 Vet. App. 282, 285 (1999).   The Board finds it to be highly probative that the November 2002 VA examination report noted insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder or residual.  Moreover, a September 2004 private treatment record noted no sonographic evidence for deep venous thrombosis of the bilateral lower extremities.  It is significantly probative that the February 2010 VA examination report noted that there was insufficient clinical evidence at present to warrant a diagnosis of any acute or chronic disorder or residuals thereof in regards to the tibia, fibula, and femur.    

As for the diagnosis of sciatica, the Board notes that post-service treatment records include the diagnosis of lumbar radiculitis as well.  The Veteran is currently not service-connected for a lumbar spine disability and therefore, service-connection for the resulting neurological abnormalities on a secondary basis is not warranted.  The February 2010 examiner concluded that the Veteran's current leg pain was not related to service based on the common symptomology resulting from low back strain and sciatica.  The examiner further noted that service treatment records do not contain any evidence of a chronic pertinent leg disability or evidence of treatment regarding a chronic back pain that could cause leg pain.  Thus, despite the Veteran's lay statements regarding leg pain in service and since service, the Board finds the VA examiner's opinion to be more probative as it is supported by a rationale, contemporaneous medical evidence, and the Veteran's reported history and symptomatology.  

In summary, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a currently diagnosed disability that manifests as bilateral leg pain that is related to service.  The Board has considered the Veteran's post-service treatment records indicating leg pain, muscle pain, sciatica, and lumbar radiculitis.  Lay statements of the Veteran and her friends and family regarding the onset of symptoms have also been considered.  However, the Board finds that the lay statements of record are outweighed by the contemporaneous medical evidence, along with the highly probative September 2010 VA examination report.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  Although the Veteran is competent to report her symptoms in service and since service, she is not competent to render an opinion as to the etiology of her symptoms as she does not have the required medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  She also testified during the Board hearing that her treating doctors have not rendered an opinion as to etiology.  Thus, the weight of the competent and credible medical evidence of record demonstrates that the Veteran' does not have a currently diagnosed disability that manifests as bilateral leg pain that is related to service.  


ORDER

Entitlement to a rating in excess of 10 percent for left knee disability is denied. 

Entitlement to a rating in excess of 10 percent for right knee disability is denied.  

Entitlement to service connection for a disability manifested by bilateral leg pain is denied.  


REMAND

Another remand is required for the service connection claim for irritable bowel syndrome and the increased rating claim for muscle injury in order to afford the Veteran VA examinations. 

An August 2001 service treatment record includes an assessment of gastroenteritis during service while the Veteran was pregnant.  In a May 2005 statement, the Veteran alleged that she had severe pain in service that has persisted since service.  She stated that she has irritable bowel syndrome for which she is prescribed medication.  See March 2011 Board hearing transcript.  She also stated that medication for other disorders cause her to be constipated.  See also August 2009 statement.        

A May 2005 VA treatment record noted that it was the doctor's "impression that a fair amount of her symptoms are related to IBS" but that follow up studies were recommended.  An April 2006 endoscopy noted abnormal mucosa in the colon.  An August 2014 VA treatment record noted that the Veteran may have gastritis.  As there is an indication of gastrointestinal symptoms in service and post service, the Board finds that a VA examination is warranted in order to determine whether the Veteran has a current diagnosis of irritable bowel syndrome, or other gastrointestinal disorder, that is related to service.    

As for the Veteran's increased rating claim for muscle injury, she was originally granted service-connected for a "chest muscle strain" in December 2002.  A final December 2007 Board decision considered diagnostic code 5303 to be the most appropriate code to evaluate the Veteran's disability.  The Board decision assigned a 20 percent rating under diagnostic code 5303 for a moderate injury of the nondominant upper extremity under muscle group III.  

The Veteran then submitted an increased rating claim in March 2009 and was last afforded a VA examination in August 2009.  During the last VA examination, which was conducted more than six years ago, the Veteran had forward flexion of the left shoulder to 140 degrees with pain, and abduction to 125 degrees with pain.  VA treatment records from 2011 reveal that the Veteran was referred to physical therapy for her shoulder and that she appeared to have painful movement past 90 degrees.  See November 2011 VA treatment record.  Moreover, since the last VA examination, she has submitted statements alleging muscle cramps in her chest and left side of her shoulder which impact her ability to breathe.  See October 2009 lay statement.  In February 2010 and March 2010, private treatment records revealed that the Veteran described sharp chest pains on and off since the 2000s.  The treatment records appear to say that she has sharp pain that has become more severe and more frequent in the left upper chest and shoulder.  See February 2010 private treatment record.  As there is an indication of worsening of symptoms since the last VA examination, which was conducted more than six years ago, the Board finds that a contemporaneous VA examination is required to assess the current nature, extent, and severity of her symptomatology.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, this claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record pertinent VA treatment records dated since December 2014.  

2.  Afford the Veteran an opportunity to identify any pertinent private treatment records that are not currently associated with the claims file.  Such identified records should be sought. 

3.  Send the Veteran proper notice regarding a secondary service connection claim for irritable bowel syndrome.  

4.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination.  

The examiner is to conduct appropriate tests and studies.  

The examiner is asked to opine as to whether it is at least as likely as not that the Veteran has a current diagnosis of a gastrointestinal disorder, to include irritable bowel syndrome that is related to service.  Please review the August 2001 service treatment record which diagnosed gastroenteritis during the Veteran's pregnancy, as well as the May 2005 and August 2014 VA treatment records which provide an indication of irritable bowel syndrome and gastritis.  

The examiner is also asked to opine as to whether the Veteran has a current diagnosis of a gastrointestinal disorder that is caused by or aggravated by her service-connected disabilities, to include the medication prescribed for her service-connected disabilities.  

5.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of her service-connected chest muscle strain with shoulder pain.  The claims file should be reviewed by the examiner. 

Appropriate tests and studies should be conducted.  The examiner should conduct full range of motion testing of the shoulder.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of motion at which such pain begins.  The examiner should also indicate any functional impairment and also comment as to whether the chest muscle strain with shoulder pain is moderate, moderately severe, or severe.  In this regard, the examiner should consider symptoms of muscle injury, such as loss of power, weakness, endurance, fatigue pain, impairment of coordination and uncertainty of movement.    

The examiner is to review the Veteran's February and March 2010 private treatment records in which she reported sharp chest and shoulder pain.  

6.  The claims should be adjudicated.  If the benefits sought remain denied, the Veteran and her representative must be furnished a Supplemental Statement of the Case.  They must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


